[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: FURTHER PROCEEDING AND FINDING OF FACTS
The court is proceeding here in accordance with the order of the appellate court as set out in Stevens v. Hartford Accident and Indemnity Co., 29 Conn. App. 378.
The court has certified that it is now familiar with the file and the record.
The only factual issue that this court must address is the residency of the plaintiff on November 27, 1986 as that finding will determine if he is a covered person under the defendant's uninsured/underinsured (U.M.) coverage.
The claimed place of residence is 43 Hobart Street, Meriden, Connecticut.
Facts
Plaintiff was born March 3, 1953 and in November of CT Page 7458 1986 he was 33 years old.
From January through mid-June 1986 plaintiff lived on Gold Street in Meriden. During the period from June 8 more or less through November 27, 1986 he spent some time at the home of a Mary Jakilo, some time living in his car, a lot of time traveling, some time living with friends and some time living on a "temporary" basis at 43 Hobart Street. He never had a key to 43 Hobart Street.
Law
"A resident of a place is one who is an actual stated dweller in that place, as distinguished from a transient dweller there, and he may have a technical domicile elsewhere" Don v. Don, 142 Conn. 309, 311.
Plaintiff was not a resident at 43 Hobart Street, Meriden, Connecticut on November 27, 1986.
Application for order is denied.
O'Neill, J.